DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Claim Objections
Claim 58 is objected to because of the following informalities:
Claim 58 recites the limitation “the cartridge” in line 13.  It appears the claim should recite “the beverage cartridge” in order to maintain consistency with “A beverage cartridge” recited in Claim 58, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 recites the limitation “a cartridge body comprising a closed end, an open end, and a rim proximate the open end” in lines 2-3 as well as the limitation “the cartridge body consisting of a body material, the body material consisting of body plant fibers” in lines 3-5.  It is unclear which transitional phrase between “comprising” and “consisting of” is being applied in the claim since both “comprising” and “consisting of” are recited in the claim.  It is unknown if the claim is inclusive or open ended and does not exclude additional, unrecited elements or if the claim excludes any elements not specified in the claim.  For purposes of examination Examiner interprets the claim to read on the transitional phrase “comprising” throughout the claim.
Clarification is required.
Claim 59 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40-42, 46-49, and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Gualandi et al. WO 2016/079701 (originally furnished in the Office Action dated September 27, 2019).
Regarding Claim 40, Gualandi et al. discloses a cartridge (capsule 10) capable of making a beverage in a beverage machine (‘701, Page 4, lines 8-11) consisting essentially of a cartridge body (main body 20).  The cartridge body consists essentially of a body material.  The cartridge (capsule) is entirely made of cellulose pulp (‘701, Page 6, lines 17-21) wherein the cellulose pulp is made of fibers and vegetable starches (‘701, Page 24, lines 9-11), which reads on the claimed body material consisting essentially of a body plant fibers.  The cartridge also has a beverage material (product 
Further regarding Claim 40, the limitations “wherein a body structure of the body material and a cover structure of the cover material, when the cartridge body and the cover are coupled, substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” are limitations with respect to the properties of the claimed cartridge.  Gualandi et al. discloses making the cartridge (capsule) and the cover out of the same claimed materials, i.e. cellulose pulp.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Therefore, the cellulose pulp of Gualandi et al. reads on a body structure of the body material and a cover structure of the cover material, when the cartridge body and the cover are coupled, substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the beverage cartridge.
Regarding Claim 41, Gualandi et al. discloses a filter (anti-particulate filter 25) being coupled to the cartridge body (main body 20) such that the beverage material is contained within the cartridge body and between the filter (anti-particulate filter 25) and the cover (closing element 30) (‘701, FIG. 1) (‘701, Page 15, lines 23-29).
Regarding Claim 42, Gualandi et al. discloses the cartridge being compostable (‘701, Page 3, lines 15-18).
Regarding Claims 46-47, Gualandi et al. discloses the body material further consisting essentially of a binding material of a starch (‘701, Page 4, lines 16-21) (‘701, Page 9, lines 1-9).
Regarding Claim 48, Gualandi et al. discloses the body material being a same material as the cover material (‘701, Page 19, lines 9-13).
Regarding Claim 49, Gualandi et al. discloses a shape of the cartridge being a truncated cone (‘701, Page 12, lines 15-16), which reads on the claimed frustoconical shape of the cartridge.
Regarding Claim 58, Gualandi et al. discloses a beverage cartridge consisting of a cartridge body (main body 20) comprising a closed end (bottom 22), an open end (opening 21), and a rim (edge 26) proximate the open end (opening 21).  The rim (edge 26) includes a first surface and a second surface opposite the first surface (‘701, FIG. 1) (‘701, Page 12, lines 12-24).  The cartridge body (main body 20) consists of a body material.  The body material consists of body plant fibers (cellulose pulp) (‘701, Page 6, lines 17-21).  The beverage cartridge has a beverage material and a filter (anti-particulate filter 25) coupled to the cartridge body (main body 20) and a cover (closing element 30) (‘701, FIG. 1).
Further regarding Claim 58, the limitations “wherein when the cartridge body and the cover are coupled substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the beverage cartridge” are limitations with respect to the properties of the claimed beverage cartridge.  Gualandi et prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Therefore, the cellulose plant fibers of Gualandi et al. reads on the limitations “wherein when the cartridge body and the cover are coupled substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the beverage cartridge.”
Regarding Claim 59, Gualandi et al. discloses the body material being a same material as the cover material (‘701, Page 19, lines 9-13).
Claims 50-57 are rejected under 35 U.S.C. 103 as being unpatentable over Gualandi et al. WO 2016/079701 (originally furnished in the Office Action dated September 27, 2019) and Capitani US 2014/0083873.
Regarding Claim 50, Gualandi et al. discloses a beverage cartridge (capsule 10) consisting essentially of a cartridge body (main body 20) consisting essentially of a closed end (bottom 22), an open end (opening 21), and a rim (edge 26) proximate the open end (opening 21) wherein the rim (edge 26) includes a first surface and a second surface opposite the first surface (‘701, FIG. 1) (‘701, Page 12, lines 12-24).  The cartridge body (main body 20) consists essentially of a body material consisting essentially of at least a body pulp (cellulose pulp) (‘701, Page 6, lines 17-21).  The beverage cartridge has a beverage material and a cover (closing element 30) comprising an inner surface and an outer surface opposite the inner surface coupled to the cartridge body (main body 20) (‘701, FIG. 1).  The cover (closing element 30) 
Gualandi et al. is silent regarding the cover being coupled to the cartridge body such that the inner surface of the cover is coupled to the first surface and the second surface of the rim.
Capitani discloses a beverage cartridge consisting essentially of a cartridge body having a rim including a first surface and a second surface opposite the first surface and a cover comprising an inner surface and an outer surface opposite the inner surface wherein the cover is coupled to the cartridge body such that the inner surface of the cover is coupled to the first surface and the second surface of the rim (‘873, FIG. 5B).

    PNG
    media_image1.png
    420
    806
    media_image1.png
    Greyscale

Both Gualandi et al. and Capitani are directed towards the same field of endeavor of beverage cartridges.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coupling of the cover to the cartridge In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 50, the limitations “wherein a body structure of the body material and a cover structure of the cover material, when the cartridge body and the cover are coupled, substantially separates the beverage material contained within the beverage cartridge from at least oxidizing materials external to the beverage cartridge” are limitations with respect to the properties of the claimed cartridge.  Gualandi et al. discloses making the cartridge (capsule) and the cover out of the same claimed materials, i.e. cellulose pulp.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Therefore, the cellulose pulp of Gualandi et al. reads on a body structure of the body material and a cover structure of the cover material, when the cartridge body and the cover are coupled, substantially separates the beverage material contained within the beverage cartridge from at least oxidizing materials external to the beverage cartridge.
Regarding Claim 51, Gualandi et al. discloses a filter (anti-particulate 25) coupled to the cartridge body (main body 20) such that the beverage material is contained within 
Regarding Claim 52, Gualandi et al. discloses the beverage cartridge being compostable (‘701, Page 3, lines 15-18).
Regarding Claim 53, Gualandi et al. discloses the body material being a same material as the cover material (‘701, Page 19, lines 9-13).
Regarding Claim 54, Gualandi et al. discloses the body material being entirely made from cellulose pulp (‘701, Page 6, lines 17-21), wherein the cellulose pulp is made from vegetable fibers (‘701, Page 14, lines 8-13), which reads on the claimed body material consisting essentially of plant fibers.
Regarding Claim 55, Gualandi et al. discloses the body material being a same material as the cover material (‘701, Page 19, lines 9-13).  The body material being entirely made from cellulose pulp (‘701, Page 6, lines 17-21), wherein the cellulose pulp is made from vegetable fibers (‘701, Page 14, lines 8-13).  Therefore, the cover material consists essentially of plant fibers.
Regarding Claim 56, Gualandi et al. discloses the body material being a same material as the cover material (‘701, Page 19, lines 9-13).
Regarding Claim 57, Gualandi et al. discloses a shape of the cartridge being a truncated cone (‘701, Page 12, lines 15-16), which reads on the claimed frustoconical shape of the cartridge.

Response to Amendment
The affidavit under 37 CFR 1.132 filed April 12, 2021 is insufficient to overcome the rejection of Claims 40-42 and 46-59 based upon the rejections to 35 USC 103(a) as set forth in the last Office action because of the following:
Applicant asserts on Paragraphs 36-44 on Pages 9-10 of the affidavit that several versions of applicant’s capsule in accordance with applicant’s disclosure was made wherein a particular plant fiber of bagasse was used.  Applicant contends that bagasse is a pulpy fibrous plant fiber that is crushed but not ground and is the plant fiber material remnants of processed plant fibers such as poaceae and gramineae, saccharum officinarum, agave azul, etc. and that bagasse of saccharum officinarum and/or poaceae were used in the construction of applicant’s capsule and states that binding materials used a starch from corn which is not a tuber and that applicant’s capsule was also made without a salt of alginic acid  and was also made without a cellulose film.
Applicant provides operational testing results comparing applicant’s capsule and the Gualandi capsule on Paragraphs 56-80 on Pages 12-17 of the affidavit.
Examiner notes that to be given substantial weight in the determination or obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations in view of Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986) (MPEP § 716.01(b)).  Furthermore, evidence of unexpected properties may be in the form of a direct or indirect comparison of the commensurate in scope with the claims in view of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP § 716.02(b).III.  In the present instance, applicant has described providing experiments comparing the Gualandi et al. capsule to a capsule of applicant’s that uses bagasse plant fibers, particularly bagasse of saccharum officinarum and/or poaceae and a binding material using a starch from corn.  It is noted that none of the claims requires the use of bagasse or bagasse of saccharum officinarum and/or poaceae.  Additionally, at least Claims 40, 50, and 58 does not recite using a binding material.  Furthermore, none of present claims recites using a starch from corn.  Therefore, applicant does not provide any data showing a direct comparison of the claimed capsule with the closest prior art since applicant only provides data for a capsule using bagasse plant fibers and a binding material using a starch from corn and none of the claims recites using bagasse plant fibers or a starch from corn.  It is noted that if applicant amends the claims to specify that the plant fiber used is bagasse plant fibers or the binding material is made from corn, this would constitute new matter since applicant did not disclose at the time of filing of this application that bagasse plant fibers or binding materials made from corn were used in the construction of the capsule.  Furthermore, Gualandi et al. discloses making the cartridge (capsule) and the cover out of the same claimed materials, i.e. cellulose and adhesive binders.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Therefore, the cellulose pulp of Gualandi et al. reads on the coupled cover and body substantially separating the In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  The disclosure that the sealing films made of alginic acid are provided in preferred embodiment indicates that the presence of the sealing films is not necessary to carry out the disclosed capsule of Gualandi et al.  It is unknown how the cartridge of Gualandi et al. would behave differently from the claimed cartridge since Gualandi et al. teaches using the same materials as claimed by applicant.  Therefore, these arguments are not found persuasive.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) and most of the Claim Objections have been withdrawn in view of the amendments.  One of the previous Claim Objections remains as it has not been addressed.  Additionally, a new rejection of Claim 58 to 35 USC 112(b) has also been made in view of the amendments.
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 9 of the Remarks that a cartridge made of Gaulandi’s cellulose pulp is not the same as applicant’s claimed material without an additional material present in the form of the salt of alginic acid and alleges that the Gaulandi cartridge body is not suitable as a beverage cartridge.  Applicant continues that applicant’s cartridge contains no plant starches derived from tubers or salts of alginic acid or any cellulose film as recited in Gualandi.  Applicant contends that Gualandi recites a body material consisting essentially of plant fibers, a starch made from tubers, and a salt of alginic acid and a cellulose film.  Applicant continues on Page 10 of the Remarks that the Gualandi cartridge in applicant’s experiments did not hold water for 30 seconds and alleges that without the addition of the cellulose film and/or salt of alginic acid the Gaulandi cartridge would be inappropriate for use as a single serve beverage cartridge and that without the cellulose film and/or salt of alginic acid the Gualandi cartridge would not substantially separate the beverage material contained within the cartridge from at least oxidizing materials external to the beverage cartridge.
Examiner argues that Gualandi et al. explicitly teaches using cellulose pulp for the capsule (‘701, Page 4, lines 8-15) wherein the capsule is used in beverage machines (‘701, Page 4, lines 8-11).  Furthermore, Chen et al. US 2019/0062998 discloses a method of making an air and moisture impermeable coffee capsule made from cellulosic paper (‘998, Paragraph [0025]) produced from a fully biodegradable material (‘998, Paragraph [0054]) and capable of use in a beverage machine (‘998, Paragraph [0096]) wherein impermeable paper based materials having pores filled by MFCs and/or NFCs enhance oxygen and water barrier properties (‘998, Paragraph [0058]).  Chen et al. teaches that it was known in the food container art at the time of relevant to the subject matter as claimed, and the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations in view of Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986) (MPEP § 716.01(b)).  Furthermore, evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims in view of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP § 716.02(b).III.  In the present instance, applicant has described providing experiments comparing the Gualandi et al. capsule to a capsule of applicant’s that uses bagasse plant fibers, particularly bagasse of saccharum officinarum and/or poaceae and a binding material using a starch from corn.  It is noted that none of the claims requires the use of bagasse or bagasse of saccharum officinarum and/or poaceae.  Additionally, at least Claims 40, 50, and 58 does not recite using a binding material.  Furthermore, none of present claims recites using a starch from corn.  Therefore, applicant does not provide any data showing a direct comparison of the claimed capsule with the closest prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Therefore, the cellulose pulp of Gualandi et al. reads on the coupled cover and body substantially separating the beverage material from at least oxidizing materials external to the cartridge.  Additionally, applicant has not provided evidence that the presence of an alginic acid would materially affect the basic and novel characteristic of the claimed invention.  Nevertheless, Gualandi et al. discloses that in a preferred embodiment a first and/or second sealing film made from edible material comprising a salt of alginic acid is carried out (‘701, Page 10, lines 1-5).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  The disclosure that the sealing films made of alginic acid are provided in preferred embodiment indicates that the presence of the sealing films is not necessary to carry 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICSON M LACHICA/Examiner, Art Unit 1792